Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angela Gwen Blair appeals the district court’s order denying her motion filed under 18 U.S.C. § 3582 (2006) for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Blair, No. 4:00-cr-00603-CHW-11 (D.S.C. filed Sept. 15, 2008 & entered Sept. 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately *582presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED..